Case 2:20-cv-00630-JMS-DLP Document 61-2 Filed 01/15/21 Page 1 of 1 PagelD #: 1165

George Hale | J c.5 aa ite
12.9K Tweets

others you follow

 

Tweets Tweets & replies Media Likes

2

3

 

George Hale | (us 2)3> @georgehale « 1h ooo
At last night's execution one of the two U.S. officials standing on either side
of Corey Johnson didn't put on a mask the entire time. There wasn't even
one on his body as far as | could tell. The one to the left briefly removed his
to make a call but put it on afterwards.

OD 2 TQ 18 Q 19 it,

George Hale | Jue z)9> @georgehale » 1h eve
It's sort of surreal to watch these U.S. officials openly defying safety
protocols that the prison bureau insists it is following and enforcing for
everyone involved in the executions. The facility has had some of the worst
COVID outbreaks in the federal system.

OD 2 Tl s OQ 19 Pu

George Hale | Jue z)9> @georgehale - 1h eee
And it's not like these are people operating on the periphery. They're
standing in front of a room packed with journalists, and they don't even
pretend. | have seen this happen over and over - in September, in December
and yet again last night.

QO TA 3 O 13 iti
